


 

Exhibit 10(b)(b)

 

FIRST AMENDMENT

TO THE

HEWLETT-PACKARD COMPANY

EXCESS BENEFIT RETIREMENT PLAN

 

The Hewlett-Packard Company Excess Benefit Retirement Plan (the “Plan”) is
hereby amended as follows:

 

1.                                      Effective November 1, 2000, Section 2(g)
is amended to read:

 

(g)           “PFR Plan” means the Hewlett-Packard Company Executive
Pay-for-Results Plan or the Hewlett-Packard Company Pay-for-Results Short-Term
Bonus Plan, as applicable, as such plans may be amended from time to time.

 

2.                                      Effective November 1, 2000, the last
clause of Section 2(m) is amended to replace the term “Short-Term Bonus” with
the term “bonus.”

 

3.                                      Effective June 1, 2000, the first
paragraph of Section 5(b) is amended to read:

 

(b)           Form and Time of Payment.  The Participant’s Virtual Retirement
Benefit shall be converted to a lump sum benefit as of the date the
Participant’s DPSP or RP benefit is to be paid, unless a later date is required
to determine the Pay Rate of a Participant who is also a participant in the PFR
Plan. The conversion shall be based on the same actuarial factors that would be
used to convert an RP benefit from an annuity to a lump sum at the time of the
conversion. Thereafter, net earnings shall be credited on the unpaid portion of
such lump sum Virtual Retirement Benefit in accordance with (i) and (ii) below
until it is paid out to the Participant under this Plan as set forth in this
Section 5(b) :

 

(i) for periods through May 31, 2000, net earnings shall be credited as if the
unpaid portion of the lump sum Virtual Retirement Benefit were a benefit
invested in Fund B, and

 

(ii) for periods after May 31, 2000, the rate(s) of return and/or performance
measure(s) to be used for purposes of crediting net earnings on the unpaid
portion of the lump sum Virtual Retirement Benefit shall be determined by the
Compensation Committee of the Board of Directors of the Company and communicated
to Participants from time to time.

 

 

This First Amendment to the Plan is hereby adopted this 17th day of May, 2002.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

By:

/s/ PHILIP CONDIT

 

 

Philip Condit, Chair

 

 

Compensation Committee of the

 

 

Board of Directors

 

 

--------------------------------------------------------------------------------

